Citation Nr: 0422277	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  97-33 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 1995, 
for a grant of a 30 percent rating for a left eye disorder, 
classified as Chandler's syndrome.

2.  Entitlement to an effective date prior to May 8, 1995, 
for a grant of special monthly compensation on account of 
blindness of the left eye.

3.  Entitlement to an increased rating for a left eye 
disorder, currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1964 to 
July 1982.  There are indications of earlier service that has 
not been verified.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision dated in January 2000, the Board denied the 
veteran's claims and also ruled that a 1998 rating decision 
did not contain clear and unmistakable error (CUE).  In April 
2000, the veteran submitted a Motion For Reconsideration of 
the decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2003).  In 
May 2000, the Vice Chairman of the Board denied the motion.  
38 C.F.R. § 20.1001 (2003).  The veteran then appealed the 
January 2000 Board decision to the Court of Appeals For 
Veteran's Claims (Court).  In September 2002, the Secretary 
of Veterans Affairs (Secretary), in his supplemental brief to 
the Court, argued that the part of the Board's decision which 
found no CUE in the 1998 rating decision should be affirmed, 
and submitted a Motion to Remand the case (Motion) to the 
Board for further consideration of the veteran's remaining 
claims.  The veteran agreed with the Secretary's Motion.  In 
a decision dated in November 2003, the Court affirmed that 
part of the Board's January 2000 decision which found no CUE 
in the 1998 rating decision and granted the Secretary's 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002) redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

The veteran filed his claim prior to the enactment of the 
VCAA, and the Board's decision became final also prior to the 
enactment of the VCAA, which means that, initially, the 
veteran's claim was not pending before VA on November 9, 
2000, the day it became effective.  Nonetheless, the Court's 
remand of the case to the Board again renders it a pending 
case before VA, for which a proper VCAA notice is required.

One basis of the Motion before the Court was that VA failed 
to assist the veteran in the development of his claim, see 
38 C.F.R. § 3.159(c) (2003), in that VA failed to obtain 
treatment records referenced in the claim file prior to the 
adjudication of the veteran's claims.  The Motion states that 
the referenced records may provide evidence which supports 
the allowance of an earlier effective date.  The other basis 
for the Motion is that the RO failed to consider the 
veteran's eligibility for a separate rating on the basis of 
disfigurement.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issues of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  He should also be instructed to 
provide any and all argument or evidence 
that he has concerning these claims to 
the VA.  38 C.F.R. § 3.159.

2.  After the above is completed, the RO 
should obtain the names and addresses of 
P.N.B., MD, Dr. M.N.C., and P.N.S., MD, 
who treated the veteran for his eye 
disorder, beginning in the 1980's.  After 
securing the necessary release of 
information forms, the RO should attempt 
to obtain treatment records (as opposed 
to additional statements) and associate 
them with the claim file.  To the extent 
such attempt is unsuccessful, the 
appellant and his representative should 
be notified and the claims folder should 
contain documentation of the attempts 
made.
  
After all of the above is completed, the RO shall review all 
of the evidence obtained since the statement of the case 
(SOC) in light of all the other evidence of record, to 
include a separate rating for disfigurement, if any, as 
concerns the evaluation of the extent of the veteran's 
disability related to his eye disorder.  To the extent that 
any benefit sought on appeal remains denied, issue the 
veteran a supplemental SOC and, if all is in order, return 
the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



